Case: 4:18-cv-00389-MTS Doc. #: 129 Filed: 04/28/21 Page: 1 of 2 PageID #: 1464




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RODNEY BROWN,                                  )
                                               )
        Plaintiff,                             )
                                               )      Cause No. 4:18-CV-389-MTS
v.                                             )
                                               )
CITY OF ST. LOUIS, et al.                      )
                                               )
        Defendants.                            )
                                               )

         CONSENT MOTION TO AMEND FOURTH AMENDED CASE MANAGEMENT
              ORDER TO CONTINUE JULY 26, 2021 TRIAL SETTING
        COME NOW Defendants Matthew Boettigheimer, Steven Korte, and Joseph Steiger

(collectively “Defendants”), and respectfully request that this Court issue an order amending its

Fourth Amended Case Management Order to continue the current July 26, 2021 trial setting. In

support, Defendants state as follows:

     1. On February 17, 2021 this Court issued its Scheduling Order setting trial in this matter

        for July 26, 2021. Doc. 115.

     2. The undersigned counsel anticipates taking a 12-week leave of absence following the

        birth of a child in early June 2021.

     3. Due to lead counsel’s unavailability for trial on July 26, 2021, Defendants respectfully

        request that the case management order be amended to reset the trial in this cause for a

        date subsequent to September 1, 2021.

     4. This request is being made in good faith and is not being made for the purposes of undue

        delay.
Case: 4:18-cv-00389-MTS Doc. #: 129 Filed: 04/28/21 Page: 2 of 2 PageID #: 1465




   5. Counsel for Defendants has conferred with counsel for Plaintiff, and Plaintiff consents to

       this request for a continuance of the July 26, 2021 trial setting.

       WHEREFORE Defendants respectfully request that this Court enter an order amending

the Fourth Amended Case Management Order to continue the trial in this matter currently set for

July 26, 2021 to a date subsequent to September 1, 2021.

                                                    Respectfully submitted,


                                                By: /s/ Erin K. McGowan
                                                   Erin K. McGowan #64020MO
                                                   1200 Market Street, Room 314
                                                   City Hall
                                                   St. Louis, MO 63103
                                                   (314) 622-3361
                                                   (314) 622-4956 fax
                                                   McGowanE@stlouis-mo.gov
                                                   Attorney for Defendants



                                 CERTIFICATE OF SERVICE

        I hereby certify this Motion was electronically filed on April 28, 2021 with the Court for
service by means of Notice of Electronic Filing upon all attorneys of record.


                                                      /s/ Erin K. McGowan
